NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 19 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MATTHEW G. SILVA,                                No.   16-35683

                Plaintiff-Appellant,             D.C. No. 4:15-cv-05094-SMJ

 v.
                                                 MEMORANDUM*
JEFFREY A. UTTECHT, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of Washington
                  Salvador Mendoza, Jr., District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Former Washington state prisoner Matthew G. Silva appeals pro se from the

district court’s order dismissing his 42 U.S.C. § 1983 action alleging retaliation,

access-to-courts, and state law claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under Federal Rule of Civil Procedure



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.

         The district court properly dismissed Silva’s action because both Silva’s

complaint and proposed amended complaint failed to allege facts sufficient to state

any plausible claim. See Hebbe, 627 F.3d at 341-42 (9th Cir. 2010) (although pro

se pleadings are to be construed liberally, a plaintiff must present factual

allegations sufficient to state a plausible claim for relief); see also Lewis v. Casey,

518 U.S. 343, 348-49 (1996) (elements of an access-to-courts claim and actual

injury requirement); Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)

(requirements for establishing supervisory liability under § 1983); Rhodes v.

Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (elements of retaliation claim in

prison context).

         We reject as meritless Silva’s contentions that the district court erred in not

requiring defendants to respond to discovery requests, in not considering his

proposed amended complaint, and in not ruling on his destruction of property

claim.

         AFFIRMED.




                                             2                                    16-35683